Citation Nr: 0308398	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  99-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was previously before the Board 
and was remanded in January 2001.


FINDING OF FACT

The veteran's currently demonstrated degenerative disc 
disease is shown to be as likely as not the result of injury 
sustained while on active duty.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
degenerative disc disease is due an injury that was incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal has been submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to the claim is required at this time.

Analysis

The issue on appeal involves the veteran's claim of 
entitlement to service connection for a low back disorder.  
Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule is 
inapplicable when the Board finds that a preponderance of the 
evidence is against a particular claim.  Ortiz v. Principi, 
274 F.3d 1361, 1366 (Fed. Cir. 2001).

The veteran's service medical records show that he was 
treated for unilateral muscle spasm in the back in February 
1952.  These records also reflect that the veteran was 
treated for additional injuries as a result of playing 
football.

Post-service VA and private medical records, dated from 
October 1974 to February 2001, show treatment for continued 
low back pain.  These records include an October 1974 private 
treatment report which reflects that the veteran was 
diagnosed as having sprain of lumbar sacral spine in 
connection with an accident in December 1971.

A February 1975 report of VA examination notes that the 
veteran reported a history of low back injury in 1968 as a 
result of picking up heavy water pumps while working at Ford 
Motor Company.  The diagnoses included degenerative 
hypertrophic arthritis lumbar spine.  

A December 1997 statement from a service member who served 
with the veteran includes the service member's recollection 
that the veteran sustained a low back injury in October 1951 
while playing football and that the veteran had experienced 
back trouble from the time of injury to the date of the 
statement.  

A May 1999 report of VA examination of the spine notes the 
veteran's history of in-service back injury while playing 
football in 1951 as well as his history of continued back 
pain after the veteran entered civilian life.  The diagnosis 
was degenerative disc disease of the lumbar spine with 
limited motion.  The examiner commented that it was not 
likely that the veteran's degenerative disc disease was 
related to any treatment for muscle spasm in his back while 
he was in service many years ago.  

A January 2003 report of a VA fee basis examination reflects 
that the veteran's medical history with respect to his back 
complaints was reviewed by the examiner.  Based upon 
musculoskeletal examination and X-ray testing, the veteran 
was diagnosed as having degenerative disc disease.  The 
examiner commented that it was impossible to ascertain 
whether the degenerative disc disease was a result of the 
claimed injury in service, post service injuries sustained in 
1991 and 1975, or a combination of all these injuries.  The 
examiner further commented that football injuries could not 
be ruled out as a contributing etiological factor of 
degenerative joint disease and degenerative disc disease.  

Upon consideration of the foregoing, the Board finds that the 
positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
low back disorder, diagnosed as degenerative disc disease, is 
the result of injury sustained during active duty service.  
In such a case, applicable law dictates that the question be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Accordingly, the benefit of the doubt is resolved in the 
veteran's favor and service connection for a low back 
disorder, diagnosed as degenerative disc disease, is granted.  


ORDER

Service connection for degenerative disc disease is granted.  



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

